Exhibit 10.21H

Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and

the Redacted Material has been separately filed with the Commission,” and places
where information has

been redacted have been marked with (***).

TWELFTH AMENDMENT

TO THE

RESTATED AND AMENDED

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

COMCAST CABLE COMMUNICATIONS MANAGEMENT, LLC

This TWELFTH AMENDMENT (the “Amendment”) is made by and between CSG Systems,
Inc. (“CSG”) and Comcast Cable Communications Management, LLC (“Customer”). The
Effective Date of this Amendment is the date last signed below. CSG and Customer
entered into a certain Restated and Amended CSG Master Subscriber Management
System Agreement (CSG document #2296663) dated July 1, 2008 (the “Agreement”)
and now desire to amend the Agreement in accordance with the terms and
conditions set forth in this Amendment. If the terms and conditions set forth in
this Amendment shall be in conflict with the Agreement, the terms and conditions
of this Amendment shall control. Any terms in initial capital letters or all
capital letters used as a defined term but not defined in this Amendment shall
have the meaning set forth in the Agreement. Upon execution of this Amendment by
the parties, any subsequent reference to the Agreement between the parties shall
mean the Agreement as amended by this Amendment. Except as amended by this
Amendment, the terms and conditions set forth in the Agreement shall continue in
full force and effect according to their terms.

CSG and Customer agree to the following:

 

1. Customer desires to utilize, and CSG agrees to deliver a Customer Preference
Management Custom Application. Such custom solution will be designed to capture
home, work and cell phone numbers, email and text preferences of Customer’s
subscribers.

 

2. Therefore, Schedule F, Fees, CSG Service, shall be amended to add a new
Section VII entitled “Customer Preference Management Custom Application,” as
follows:

CSG SERVICES

VII. Customer Preference Management Custom Application

 

Description of Item/Unit of Measure

   Frequency      Fee  

3. Fee for one (1) Virtual Server and one (1) Database Server

     *******       $ ********   

Note 1: Production Support is limited to *** **** ***** per month. Additional
fees will be charged for hours exceeding this monthly limit and will be set
forth in a separate Statement of Work or Letter of Authorization

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be executed
by their duly authorized representatives.

 

COMCAST CABLE COMMUNICATIONS MANAGEMENT, LLC (“CUSTOMER”)     CSG SYSTEMS, INC.
(“CSG”) By: /s/ Peter Kiriacoulacos     By: /s/ Joseph T. Ruble Name: Peter
Kiriacoulacos     Name: Joseph T. Ruble Title: Executive Vice President & Chief
Procurement Officer     Title: EVP, CAO & General Counsel Date: 5-3-12     Date:
5-21-12